Cook, J.,
delivered the opinion of the court.
The appellant, L. E. Oldham, filed this suit in the circuit court of Lafayette county, Miss., against the appellee, the‘board of drainage commissioners of said county, for two thousand dollar damages for an alleged breach of a contract employing the appellant as attorney *656for said board at an annual salary of two thousand dollars and from a judgment for appellant for the sum of one hundred sixty-six dollars and sixty-six cents, he proscuted this appeal.
The declaration alleged that the appellee is a corporate body, created under section 4333 et seq., Hemingway’s Code (chapter 197 of the Laws of 1912, and amendments thereto), and in pursuance of the authority thereby conferred, it entered into a contract employing the appellant as its attorney for one year, and at the end of one month, without cause, excuse or justification, it discharged him, thereby breaching said contract to the damage of the appellant in the sum of two thousand dollars, the value of the contract to him.
After the overruling of a demurrer to the declaration, the appellee filed a plea of the general issue and also a special plea averring that, under the provisions of section 53, chapter 197, Laws of 1912 (section 4387, Hemingway’s Code), the appellee had the legal right to remove or discharge the appellant at will.
At the trial it was developed that, priór to the execution of the contract sued on, the appellant had served one year as attorney for appellee at an annual salary of two thousand dollars. At the expiration of this period, in June, 1921, by an order passed by the vote of two members of the board, he was again employed for a term of one year, beginning June 13, 1921, at a salary of two thousand dollars per annum. Before the next regular monthly meeting of the appellee board, the personnel of the board had changed by reason of the retirement of one member and the appointment of a successor, and at a meeting of the board held on July 11, 1921, an order was passed discharging the appellant. As the reason for the discharge of the appellant, B. T. Markette, a member of the board, testified:
“The action was taken because some five or six law-, yers were employed by the old board and I considered *657that would work a hardship on the taxpayers. I had no hard feeling against Mr. Oldham, and I felt that Mr. Oldham had represented the old board, and, their policy being diametrically opposed to the new-board, he conld not serve ns.”
Section 53, chapter 197, Laws of 1912 (section 4387, Hemingway’s Code), which authorizes a county board of drainage commissioners to employ attorneys, engineers and other necessary employees, reads as follows:
‘ ‘ The county board of drainage commissioners are authorized and empowered to employ attorneys, engineers and other necessary employees for the purpose of assisting them or the district drainage commissioners in the organization of any drainage district, and they are authorized and empowered to pay a reasonable compensation to such employees out of the funds of the district arising from the issuance of the certificates of indebtedness, sales of bonds or otherwise, and may remove or discharge all such employees at will.”
It will be noted that this section confers upon a drainage board the express authority to employ attorneys and to remove or discharge them at will, and by reason of this provision we think this board had the legal right to dispense with the services of appellant at any time. If, as contended by counsel for appellant, this provision does not relieve the appellee of liability, as far a breach of contract, upon the discharge of appellant, it serves no purpose whatever, Without this provision, the board, as any other client, would have the power to discharge an attorney and suffer such liability as might be adjudged against it by reason of the breach of its contract! Drainage boards are creatures of the legislature, and are charged with the discharge of important public duties, and it was manifestly the legislative intention to confer upon these boards the absolute right to discharge employees without incurring liability therefor.
*658It is not clear what, if any, service was rendered by the appellant during the month intervening between the date of his employment and the date, of his discharge, but the court below allowed a recovery of one-twelfth of the contract price. This was ample to cover the value of any services rendered during that time, so far as disclosed by the record, and since no cross-appeal has been prosecuted it'Will be unnecessary to consider the correctness of the judgment of the court below in this respect.

Affirmed.